MorgaN, J.
Belator alleges that she is the assignee of the interest of Élie Bougere in the succession of Erangois Bougere; that on the third of July, 1876, a tableau of distribution was filed by Achille D. Bougere, executor of Erangois Bougere; that on the nineteenth of July, 1876, the tableau was approved; that in due time he applied for a suspensive appeal from the judgment, tendering a sufficient bond, and that the appeal was denied him. He asks for an order directed to the judge of the parish court commanding him to grant the appeal. In answer to the rule nisi the parish judge says :
First — That it has been decided by this court that Élie Bougere (relator’s transferrer) had been divested of all interest in the succession of Frangois Bougere, and, consequently, that relator has no concern in the judgment from which she desires to appeal.
Second — That Amélie Bichard opposed the tableau from the judgment homologating which relator asks for an appeal; that from that judgment she might take, and has taken an appeal; and that she can not be permitted to take two appeals in the same case.
First — We can not undertake' to say in this proceeding whether or not the relator has any interest in the succession of Bougere. If she has not, on the trial of the case her appeal will be set aside. She alleges an *901interest, which she supports by affidavit. If she has an interest, she is entitled to an appeal from the judgment which decides against her pretensions.
Second — We can not examine in this proceeding whether the relator’s transferrer has, after the transfer or before, appealed from the judgment complained of. The transferee can not be controlled, nor can her rights be influenced by any thing which her transferrer has done or may do subsequent to the transfer. .The only question before us is as to the right of the relator to an appeal from the judgment which, she claims, illegally injures her. . *
We think she is, for the reasons stated.
It is ordered that the rule be made peremptory.